      Case 2:18-cv-16509-MCA-AME Document 90 Filed 06/21/21 Page 1 of 1 PageID: 939

                                           THE LAW OFFICES OF
                                   NEAL BRICKMAN, P.C.
                                  420 LEXINGTON AVENUE, SUITE 2811
                                      NEW YORK, NEW YORK 10170

NEAL BRICKMAN                                                                                         TELEPHONE:
JUDITH L. GOLDSBOROUGH                                                                                 (212) 986-6840
ETHAN Y. LEONARD
VIRIGINA A. REILLY                                                                                   TELECOPIER:
JASON A. STEWART                                                                                      (212) 986-7691

                                                                            June 16, 2021
      VIA ECF
      The Honorable Madeline Cox Arleo
      United States Magistrate Judge
      for the District of New Jersey

                                             Re: Abell v. Pacira Pharmaceuticals, Inc., et al.
                                                 Case No. 2:18-cv-16509-MCA-AME
      Dear Judge Cox Arleo:

              We represent Plaintiff Reshma Abell (“Reshma”, “Abell” or “Plaintiff”) in the above
      referenced proceeding and write to the Court, jointly with counsel for the Defendants to request
      an extension with regard to Defendants’ currently pending Motion for Summary Judgment filed
      on May 7, 2021, with a current returnable motion day of July 6, 2021. This is the second request
      for an extension of time with respect to the instant summary judgment motion.

              This request is made with the consent of the Defendants, as it is agreed that should the
      Court grant this request, Plaintiff shall be permitted to file and serve its opposition to the motion
      on or before, but no later than, July 9, 2021 and that Defendants shall file and serve its reply on or
      before July 26, 2021.

             Accordingly, the parties respectfully request that the new motion day be set for August 2,
      2021 upon the above stipulated conditions.

             Thank you for your attention in this regard.


                                                            Respectfully submitted,

                                                            /s Jason A. Stewart
                                                            Jason A. Stewart


                                                                SO ORDERED
                                                                  s/Madeline Cox Arleo       .
                                                                MADELINE COX ARLEO, U.S.D.J.

                                                                Date:     6/21/21
